Exhibit 5.1 October 29, 2008 BCO Hydrocarbon Ltd. 8520 NE 25th Street Clyde Hill, WA 98004-1645 Gentlemen: We have acted as counsel for BCO Hydrocarbon Ltd., a Nevada corporation, (the"Company") in connection with its filing of a Registration Statement on Form S-1 (File No. 333-) (the "Registration Statement") covering an aggregate of 7,750,000shares of theCompany's common stock, $0.0001 par value (the "Shares"), tobe sold to the public by the Company on a best efforts basis without the use of any underwriters. In connection with this matter, we have examined the originals or copiescertified or otherwise identified to our satisfaction of the following: (a)Certificate of Incorporation of the Company; (b) By-laws ofthe Company; and (c) the Registration Statement and allexhibits thereto. In addition to the foregoing, we also have relied as to matters of fact upon therepresentations made by the Company and their representatives.In addition, we have assumedthe genuineness of all signatures, the authenticity of all documents submittedto us as originals, and the conformity to original documents of all documentssubmitted to us certified or photo static copies. Based upon and in reliance upon the foregoing, and after examination of suchcorporate and other records, certificates and other documents and such mattersof law as we have deemed applicable or relevant to this opinion, it is ouropinion that the Company has been duly incorporated under the laws of the State of Nevada, thejurisdiction of its incorporation and has full corporate power and authority toown its properties and conduct its business as described in the RegistrationStatement. The Shares have been duly authorized for issuance and sale. The authorized capital stock of the Company consists of 200,000,000 shares ofcommon stock, $0.0001 par value, of which there are 35,000,000 sharesoutstanding.Proper corporate proceedingshave been taken to validly authorize such authorized capital stock and all theoutstanding shares of such capital stock. The shares have been duly authorized,legally issued, fully paid, and non-assessable under the corporate laws of theState of Nevada. We hereby consent to the use of firm's name, Gersten Savage LLP, and of the referenceto the opinion and of the use of this opinion as an exhibit to the RegistrationStatement and as contained in the Registration Statement itself, specifically inthe section captioned "Legal Representation." In giving this consent, we do not hereby admit that we come within the categoryof a person whose consent is required under Section 7 of the Securities Act of1933, as amended, or the general rules and regulations thereunder, nor do weadmit that we are experts with respect to any part of the Registration Statementor the prospectus within the meaning of the term "expert" as defined in Section 11of the Securities Act of 1933, as amended, or the rules and regulationspromulgated thereunder. Very truly yours, /s/ Gersten Savage LLP Gersten Savage LLP
